Citation Nr: 1828784	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-27 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and/or diffuse idiopathic skeletal hyperostosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran, who is  served on active duty from August 1970 to August 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO denied the Veteran's claim for service connection for a cervical spine disability.  In April 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.

The Board notes that on his VA Form 9, the Veteran indicated his desire for a Board hearing before a Veterans Law Judge at his local RO (Travel Board hearing); the Veteran was scheduled for a hearing at the St. Petersburg RO to be held on May 8, 2018.  However, in correspondence received on May 2, 2018, the Veteran's representative withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

As regards the matter of representation, the Board notes that the Veteran was previously represented by a private attorney through January 2015, after which he proceeded in this appeal as a pro se claimant.  More recently, however, in September 2017, he appointed Florida Department of Veterans Affairs, as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  The Board recognizes the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All records have been reviewed.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final procedural matter, the Board notes that in the May 2, 2018, correspondence, the Veteran's representative requested that the Board delay issuance of a decision for a period not to exceed 60 days so the Veteran could submit additional evidence in support of his claim.  To the extent that constitutes a request to the Board for an extension, the Board finds no reason to delay consideration of the Veteran's claim in the instant case, as the Board finds it necessary to remand the matter for further development.  As such, the Veteran is free to submit any additional evidence directly to the AOJ, which evidence will be considered when the AOJ readjudicates the claim on appeal.


REMAND

The Board's review of the claims file reveals that further action on the claim on appeal is necessary.  As such, the claim for service connection for a cervical spine disability is being remanded for further development.

In the instant case, the Veteran is seeking service connection for degenerative disc disease of the cervical spine, which he believes is attributable to multiple parachute jumps made during service.  (Parenthetically, the Board notes that the Veteran's service records reflect that he received the Parachutist Badge in service; as such, the in-service event is not in question.)

The Board notes that the Veteran was afforded a VA examination in December 2011.  At that time, he was diagnosed as having diffuse idiopathic skeletal hyperostosis, which the examiner later opined was less likely than not caused by or a result of parachute jumping during the Veteran's military service.  Notably, at the time of that examination, no other cervical spine conditions were noted and the examiner stated specifically that arthritis was not seen on imaging studies.  In December 2017, the Veteran submitted the report of imaging studies done in August 2015 at the Orlando, Florida, VA Medical Center (VAMC), which report showed "increased degenerative disc disease" of the cervical spine.  The Veteran's VA treatment records also contain notations of neck pain due to arthritis.

As the claims file currently contains VA treatment records dated only through July 2015, the report of imaging studies done after that date suggests the possible existence of outstanding relevant records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AOJ should obtain from the Orlando VAMC, and any associated facility(ies), all records of pertinent evaluation and/or treatment of the Veteran since July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

Also, on remand, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should specifically request that the Veteran furnish authorization to obtain records from the above-noted sources.   

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

Additionally, the Board finds that after associating with the claims file all outstanding, pertinent records, the Veteran should be scheduled for a new VA examination.  This is so because the August 2015 x-rays report showing degenerative disc disease suggests to the Board that the Veteran may have additional disability of the cervical spine that was not diagnosed and/or considered by the VA examiner at the time of December 2011 examination, which additional disability must be considered within the scope of the Veteran's current claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a veteran's claim for service connection includes any mental that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record).  Under these circumstances, the Board finds that further action to obtain an adequate VA medical opinion by an appropriate physician-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for a cervical spine disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A. 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Orlando VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since July 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  

Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA cervical spine examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)) to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies, to include imaging studies, should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Following examination of the Veteran, and consideration of his documented medical history and assertions, the physician should set forth all diagnosed conditions of the cervical spine, to include identifying whether the Veteran has degenerative disc disease and/or arthritis of the cervical spine that is separate from diffuse idiopathic skeletal hyperostosis.

With respect to each diagnosed cervical spine disease, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise etiologically related to service.  

In doing so, the physician should give specific consideration to the Veteran's theory of the case-that is, the multiple parachute jumps made in service, to include awkward and forceful landings, led or contributed to the development of a cervical spine condition.

Complete, clearly-stated rationale for the opinion expressed -to include specific discussion of the Veteran's lay assertions-must be provided.  

In this regard, the physician is reminded that there only need be a 50-50 likelihood that the in-service event caused or contributed to the development of the current disability, and that it is not necessary that theib n-service injury or event be the sole cause of the current disability If the physician's opinion is negative, he or she must clearly explain why, to include discussion of why the evidence does not support a finding that the weight of the Veteran's pack and weapons in service contributed to his current cervical spine disability.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the electronic claims file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012). 
 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

